Per Curiam.
Respondent was admitted to practice by this Court in 1995 and was also admitted in Connecticut and Massachusetts. He has maintained a residence in Putnam, Connecticut.
By decision dated April 5, 2007, this Court reciprocally suspended respondent for an indefinite period, based upon his December 2005 suspension in Connecticut and his March 2006 reciprocal suspension in Massachusetts (Matter of Ngobeni, 39 AD3d 959 [2007]).
By order dated October 17, 2007, the Superior Court of Connecticut disbarred respondent by default for a period of 13 years, having deemed all allegations of misconduct to be true. The Connecticut order imposed several conditions to reinstatement, including payment of restitution.
Petitioner moves for an order imposing reciprocal discipline based upon respondent’s disbarment in Connecticut (see 22 NYCRR 806.19). Respondent has not replied to the motion.
We grant petitioner’s motion and we further conclude that, in the interest of justice, respondent should be reciprocally disbarred.
Cardona, P.J., Mercure, Peters, Spain and Carpinello, JJ., *1192concur. Ordered that petitioner’s motion for reciprocal discipline is granted; and it is further ordered that respondent is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately; and it is further ordered that respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and respondent is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of disbarred attorneys (see 22 NYCRR 806.9).